Citation Nr: 0705161	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  95-14 111	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, so that the veteran could be 
afforded his requested hearing before the Board, sitting at 
the RO.  On remand, the veteran was informed by the RO in 
correspondence, dated in September 2006, that his hearing was 
scheduled to occur in November 2006 at a specific time and 
location.  Prior to the conduct of the hearing, however, the 
RO was advised by a facsimile under the veteran's signature 
that he was withdrawing his request for a hearing.  


                                                       REMAND

The facsimile under the veteran's signature noted above was 
received by the RO in Denver in November 2006.  In addition 
to canceling his Travel Board hearing, the veteran wrote on 
the same page that he wanted to withdraw his appeal.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  However, on a 
separate page of the same transmitted facsimile, the veteran 
set forth in writing his desire to "reopen" a claim of 
entitlement to service connection for hypertension, secondary 
to service-connected post-traumatic stress disorder, which is 
the very same claim that is on appeal from the July 2006 RO 
decision.  As the latter decision denied the veteran's 
original claim for secondary service connection, there is no 
requirement to reopen this claim absent a withdrawal of the 
appeal.  However, the threshold question here is whether the 
veteran wishes to pursue his appeal for service connection 
for hypertension, to include as secondary to PTSD, and 
service connection for a left eye disorder.  It is pertinent 
to note that since the veteran's numerous service-connected 
disabilities include PTSD, which is currently rated as 100 
percent disabling, he may require some assistance in 
clarifying this matter.  

If the veteran wishes to continue his appeal of one or both 
issues, the AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2006).

In view of the foregoing, the Board finds that the case must 
be REMANDED to the Appeals Management Center (AMC) or the RO 
for the following actions: 

1.  The AMC or RO must contact the 
veteran and his representative for the 
purpose of clarifying whether the veteran 
wants to withdraw or continue his appeal 
for service connection for hypertension, 
to include as secondary to PTSD, and/or 
service connection for a left eye 
disorder.  As the veteran's numerous 
service-connected disabilities include 
PTSD, which is currently rated as 100 
percent disabling, he may require some 
assistance in clarifying this matter.  
The veteran's local representative with 
the Colorado Division of Veterans Affairs 
must be contacted in this regard and 
appropriate personnel at the AMC/RO must 
also lend any assistance that is 
indicated.

2.  If either or both claims remain in 
appellate status, the AMC/RO must review 
the record and ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.

3.  Thereafter, the AMC/RO must re-
adjudicate the claims for entitlement to 
service connection for hypertension, to 
include as secondary to a service-
connected post-traumatic stress disorder, 
and service connection for a left eye 
disorder.  If either claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b)).
